Title: To Thomas Jefferson from Joseph Yznardi, Sr., 20 March 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas




Exmo. Sor. Dn. T. Jefferson
George town 20. de Marzo de 1801.

V.E. tiene pruevas infinitas desde el principio de mi conocimiento, de mi lealtad y cordial afecto de amistad.
Desde Philadelphia dirigi a V.E. copia de mi credencial traducida y al propio tiempo manifestandole pruevas de mi addiccion á su partido, visto que la eleccion recaeria ciertante en persona tan digna como lo deseava, considerando que el Govierno que cesava no era el mas favorable á los intereses comunes de mi Soverano, y que a mi llegada á Esta repeti verbalmente á V.E. como mis deberes, representando lo util que seria Separar los casos de perjuicios Causados durante la Guerra por Corsarios Franceses, que llevaron las presas á Puertos Españoles, cuya defensa hice como Consul en los Puertos Principales de España, con el justo fin que los Dueños fuesen á reclamarlos de la Republica, por quanto S.M.C. habia puesto de su parte todos los medios para evitarlos; sobre cuio punto como en el contenido de mi encargo, no dudava de la rectitud y buen deceo de amistad de V.E. merecer una respuesta conque manifestar (sin faltar á la confianza que merezco á este pais, y Su Govierno) el desempeño de la mision que se me ha confiado—

Josef Yznardy.



editors’ translation

Most Excellent Señor Don T. Jefferson
Georgetown20th of March 1801

Your Excellency has infinite evidence of my loyalty and my cordial profession of friendship since our first meeting.

From Philadelphia I dispatched to Your Excellency a copy of my translated credentials, and at the same time revealing to you evidence of my devotion to your party, seeing that the election would certainly go to such a dignified person as I hoped, considering that the government that just ended was not the most favorable to the common interests of my sovereign, and whose opinion I verbally reiterated to Your Excellency upon my arrival here as my duties require, keeping in mind how useful it would be to separate cases of damages caused during the war by French privateers who took prizes to Spanish ports, the defense of which I was in charge of as a consul in the major ports of Spain, with the just purpose that the owners reclaimed them from the French Republic, as His Catholic Majesty had used all possible means in order to prevent the cases; an issue about which, as in the mandates of my assignment, I had no doubt to deserve a response on account of the rectitude and the good wishes of the friendship of Your Excellency (without betraying the confidence that I owe to this country, and your government) to demonstrate the completion of the mission that has been entrusted to me.

Josef Yznardy


